—Appeal by the defendant from a judgment of the County Court, Nassau County (Mogil, J.), rendered June 28, 1994, convicting him of burglary in the second degree (two counts), upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
At the time he entered his plea of guilty, the defendant *446expressly agreed to withdraw all motions, both pending and decided. Accordingly, the defendant waived his right to challenge the court’s denial of his suppression motions (see, People v Lyle, 221 AD2d 475; People v Greene, 208 AD2d 950; People v Castillo, 208 AD2d 944; see generally, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). Rosenblatt, J. P., Ritter, Copertino and Joy, JJ., concur.